Case 8:20-cv-01106-FLA-DFM Document 29 Filed 04/06/21 Page 1 of 16 Page ID #:1025



    1   CNA COVERAGE LITIGATION GROUP
        ROBERT C. CHRISTENSEN (SBN 151296)
    2   Email: throbert.christensen@cna.com
        555 12 Street, Suite 600
    3   Oakland, CA 94607
        Telephone: 510.645.2300 (Main)
    4                 510.645.2306 (Direct)
        Facsimile: 510.645.2323
    5
        Attorneys for Defendants and Counterclaimants,
    6   CONTINENTAL CASUALTY COMPANY and
        VALLEY FORGE INSURANCE COMPANY
    7
    8
    9                          UNITED STATES DISTRICT COURT
  10                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
  11                                    SOUTHERN DIVISION
  12    THEMYERSLG PC, d/b/a THE                      Case No. 8:20-cv-01106-FLA-DFMx
        MYERS LAW GROUP; TIVOLI,
  13    LLC; NEO-NEON LED USA
        HOLDINGS, LTD; AMERICAN                       STIPULATED PROTECTIVE
  14    LIGHTING, INC., and PETER JANG                ORDER
        a/k/a JANN HUAN JANG,
  15
                               Plaintiffs,
  16
             v.
  17
        CNA FINANCIAL CORPORATION;
  18    CONTINENTAL CASUALTY
        COMPANY; VALLEY FORGE
  19    INSURANCE COMPANY; and DOES
        1 – 50, inclusive,
  20
                               Defendants.
  21
  22
        1.        A.    PURPOSES AND LIMITATIONS
  23
                  Discovery in this action is likely to involve production of confidential,
  24
        proprietary or private information for which special protection from public
  25
        disclosure and from use for any purpose other than prosecuting this litigation may
  26
        be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  27
        enter the following Stipulated Protective Order. The parties acknowledge that this
  28                                                -1-
                                         Stipulated Protective Order
                                     Case No..: 8:20-cv-01106-FLA-DFMx
Case 8:20-cv-01106-FLA-DFM Document 29 Filed 04/06/21 Page 2 of 16 Page ID #:1026



    1   Order does not confer blanket protections on all disclosures or responses to
    2   discovery and that the protection it affords from public disclosure and use extends
    3   only to the limited information or items that are entitled to confidential treatment
    4   under the applicable legal principles.
    5         B.     GOOD CAUSE STATEMENT
    6         This action is likely to involve disclosure of proprietary information from the
    7   parties to this action for which special protection from public disclosure and from
    8   use for any purpose other than prosecution of this action is warranted. Such
    9   confidential and proprietary materials and information consist of, among other
  10    things, communications concerning and documents produced in the underlying
  11    matters placed at issue by the complaint in this action, and other related materials
  12    that are not otherwise generally unavailable to the public, or which may be
  13    privileged or otherwise protected from disclosure under state or federal statutes,
  14    court rules, case decisions, or common law. Accordingly, to expedite the flow of
  15    information, to facilitate the prompt resolution of disputes over confidentiality of
  16    discovery materials, to adequately protect information the parties are entitled to
  17    keep confidential, to ensure that the parties are permitted reasonable necessary uses
  18    of such material in preparation for and in the conduct of trial, to address their
  19    handling at the end of the litigation, and serve the ends of justice, a protective order
  20    for such information is justified in this matter. It is the intent of the parties that
  21    information will not be designated as confidential for tactical reasons and that
  22    nothing be so designated without a good faith belief that it has been maintained in a
  23    confidential, non-public manner, and there is good cause why it should not be part
  24    of the public record of this case.
  25          C.     ACKNOWLEDGMENT                 OF     PROCEDURE          FOR     FILING
  26    UNDER SEAL
  27          The parties further acknowledge, as set forth in Section 12.3, below, that this
  28    Stipulated Protective Order does not entitle them to file confidential information
                                                  -2-
                                        Stipulated Protective Order
                                    Case No..: 8:20-cv-01106-FLA-DFMx
Case 8:20-cv-01106-FLA-DFM Document 29 Filed 04/06/21 Page 3 of 16 Page ID #:1027



    1   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
    2   and the standards that will be applied when a party seeks permission from the court
    3   to file material under seal.
    4         There is a strong presumption that the public has a right of access to judicial
    5   proceedings and records in civil cases. In connection with non-dispositive motions,
    6   good cause must be shown to support a filing under seal. See Kamakana v. City and
    7   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
    8   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
    9   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
  10    require good cause showing), and a specific showing of good cause or compelling
  11    reasons with proper evidentiary support and legal justification, must be made with
  12    respect to Protected Material that a party seeks to file under seal. The parties’ mere
  13    designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
  14    without the submission of competent evidence by declaration, establishing that the
  15    material sought to be filed under seal qualifies as confidential, privileged, or
  16    otherwise protectable—constitute good cause.
  17          Further, if a party requests sealing related to a dispositive motion or trial,
  18    then compelling reasons, not only good cause, for the sealing must be shown, and
  19    the relief sought shall be narrowly tailored to serve the specific interest to be
  20    protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
  21    2010). For each item or type of information, document, or thing sought to be filed
  22    or introduced under seal in connection with a dispositive motion or trial, the party
  23    seeking protection must articulate compelling reasons, supported by specific facts
  24    and legal justification, for the requested sealing order. Again, competent evidence
  25    supporting the application to file documents under seal must be provided by
  26    declaration.
  27          Any document that is not confidential, privileged, or otherwise protectable in
  28    its entirety will not be filed under seal if the confidential portions can be redacted.
                                                     -3-
                                           Stipulated Protective Order
                                       Case No..: 8:20-cv-01106-FLA-DFMx
Case 8:20-cv-01106-FLA-DFM Document 29 Filed 04/06/21 Page 4 of 16 Page ID #:1028



    1   If documents can be redacted, then a redacted version for public viewing, omitting
    2   only the confidential, privileged, or otherwise protectable portions of the document,
    3   shall be filed. Any application that seeks to file documents under seal in their
    4   entirety should include an explanation of why redaction is not feasible.
    5   2.     DEFINITIONS
    6          2.1    Action: this pending federal lawsuit, Case No. 8:20-cv-01106-FLA-
    7   DFMx.
    8          2.2    Challenging Party: a Party or Non-Party that challenges the
    9   designation of information or items under this Order.
  10           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  11    how it is generated, stored or maintained) or tangible things that qualify for
  12    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  13    the Good Cause Statement.
  14           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  15    their support staff).
  16           2.5    Designating Party: a Party or Non-Party that designates information or
  17    items that it produces in disclosures or in responses to discovery as
  18    “CONFIDENTIAL.”
  19           2.6    Disclosure or Discovery Material: all items or information, regardless
  20    of the medium or manner in which it is generated, stored, or maintained (including,
  21    among other things, testimony, transcripts, and tangible things), that are produced
  22    or generated in disclosures or responses to discovery in this matter.
  23           2.7    Expert: a person with specialized knowledge or experience in a matter
  24    pertinent to the litigation who has been retained by a Party or its counsel to serve as
  25    an expert witness or as a consultant in this Action.
  26           2.8    House Counsel: attorneys who are employees of a party to this Action.
  27    House Counsel does not include Outside Counsel of Record or any other outside
  28    counsel.
                                                  -4-
                                       Stipulated Protective Order
                                   Case No..: 8:20-cv-01106-FLA-DFMx
Case 8:20-cv-01106-FLA-DFM Document 29 Filed 04/06/21 Page 5 of 16 Page ID #:1029



    1         2.9    Non-Party: any natural person, partnership, corporation, association or
    2   other legal entity not named as a Party to this action.
    3         2.10 Outside Counsel of Record: attorneys who are not employees of a
    4   party to this Action but are retained to represent or advise a party to this Action and
    5   have appeared in this Action on behalf of that party or are affiliated with a law firm
    6   that has appeared on behalf of that party, and includes support staff.
    7         2.11 Party: any party to this Action, including all of its officers, directors,
    8   employees, consultants, retained experts, and Outside Counsel of Record (and their
    9   support staffs).
  10          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  11    Discovery Material in this Action.
  12          2.13 Professional Vendors: persons or entities that provide litigation
  13    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  14    demonstrations, and organizing, storing, or retrieving data in any form or medium)
  15    and their employees and subcontractors.
  16          2.14 Protected Material: any Disclosure or Discovery Material that is
  17    designated as “CONFIDENTIAL.”
  18          2.15 Receiving Party: a Party that receives Disclosure or Discovery
  19    Material from a Producing Party.
  20    3.    SCOPE
  21          The protections conferred by this Stipulation and Order cover not only
  22    Protected Material (as defined above), but also (1) any information copied or
  23    extracted from Protected Material; (2) all copies, excerpts, summaries, or
  24    compilations of Protected Material; and (3) any testimony, conversations, or
  25    presentations by Parties or their Counsel that might reveal Protected Material.
  26          Any use of Protected Material at trial shall be governed by the orders of the
  27    trial judge. This Order does not govern the use of Protected Material at trial.
  28    ///
                                                  -5-
                                        Stipulated Protective Order
                                    Case No..: 8:20-cv-01106-FLA-DFMx
Case 8:20-cv-01106-FLA-DFM Document 29 Filed 04/06/21 Page 6 of 16 Page ID #:1030



    1   4.    DURATION
    2         Even after final disposition of this litigation, the confidentiality obligations
    3   imposed by this Order shall remain in effect until a Designating Party agrees
    4   otherwise in writing or a court order otherwise directs. Final disposition shall be
    5   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
    6   with or without prejudice; and (2) final judgment herein after the completion and
    7   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
    8   including the time limits for filing any motions or applications for extension of time
    9   pursuant to applicable law.
  10    5.    DESIGNATING PROTECTED MATERIAL
  11          5.1    Exercise of Restraint and Care in Designating Material for Protection.
  12    Each Party or Non-Party that designates information or items for protection under
  13    this Order must take care to limit any such designation to specific material that
  14    qualifies under the appropriate standards. The Designating Party must designate for
  15    protection only those parts of material, documents, items or oral or written
  16    communications that qualify so that other portions of the material, documents,
  17    items or communications for which protection is not warranted are not swept
  18    unjustifiably within the ambit of this Order.
  19          Mass, indiscriminate or routinized designations are prohibited. Designations
  20    that are shown to be clearly unjustified or that have been made for an improper
  21    purpose (e.g., to unnecessarily encumber the case development process or to
  22    impose unnecessary expenses and burdens on other parties) may expose the
  23    Designating Party to sanctions.
  24          If it comes to a Designating Party’s attention that information or items that it
  25    designated for protection do not qualify for protection, that Designating Party must
  26    promptly notify all other Parties that it is withdrawing the inapplicable designation.
  27          5.2    Manner and Timing of Designations. Except as otherwise provided in
  28    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                 -6-
                                       Stipulated Protective Order
                                   Case No..: 8:20-cv-01106-FLA-DFMx
Case 8:20-cv-01106-FLA-DFM Document 29 Filed 04/06/21 Page 7 of 16 Page ID #:1031



    1   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
    2   under this Order must be clearly so designated before the material is disclosed or
    3   produced.
    4         Designation in conformity with this Order requires:
    5                (a) for information in documentary form (e.g., paper or electronic
    6   documents, but excluding transcripts of depositions or other pretrial or trial
    7   proceedings), that the Producing Party affix at a minimum, the legend
    8   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
    9   contains protected material. If only a portion of the material on a page qualifies for
  10    protection, the Producing Party also must clearly identify the protected portion(s)
  11    (e.g., by making appropriate markings in the margins).
  12          A Party or Non-Party that makes original documents available for inspection
  13    need not designate them for protection until after the inspecting Party has indicated
  14    which documents it would like copied and produced. During the inspection and
  15    before the designation, all of the material made available for inspection shall be
  16    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  17    documents it wants copied and produced, the Producing Party must determine
  18    which documents, or portions thereof, qualify for protection under this Order. Then,
  19    before producing the specified documents, the Producing Party must affix the
  20    “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
  21    portion of the material on a page qualifies for protection, the Producing Party also
  22    must clearly identify the protected portion(s) (e.g., by making appropriate markings
  23    in the margins).
  24                 (b) for testimony given in deposition or in other pretrial or trial
  25    proceedings, that the Designating Party identify on the record, before the close of
  26    the deposition, hearing, or other proceeding, all protected testimony.
  27                 (c) for information produced in some form other than documentary and
  28    for any other tangible items, that the Producing Party affix in a prominent place on
                                                 -7-
                                       Stipulated Protective Order
                                   Case No..: 8:20-cv-01106-FLA-DFMx
Case 8:20-cv-01106-FLA-DFM Document 29 Filed 04/06/21 Page 8 of 16 Page ID #:1032



    1   the exterior of the container or containers in which the information is stored the
    2   legend “CONFIDENTIAL.” If only a portion or portions of the information
    3   warrants protection, the Producing Party, to the extent practicable, shall identify the
    4   protected portion(s).
    5         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
    6   failure to designate qualified information or items does not, standing alone, waive
    7   the Designating Party’s right to secure protection under this Order for such
    8   material. Upon timely correction of a designation, the Receiving Party must make
    9   reasonable efforts to assure that the material is treated in accordance with the
  10    provisions of this Order.
  11    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  12          6.1    Timing of Challenges. Any Party or Non-Party may challenge a
  13    designation of confidentiality at any time that is consistent with the Court’s
  14    Scheduling Order.
  15          6.2    Meet and Confer. The Challenging Party shall initiate the dispute
  16    resolution process under Local Rule 37.1 et seq.
  17          6.3    The burden of persuasion in any such challenge proceeding shall be on
  18    the Designating Party. Frivolous challenges, and those made for an improper
  19    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  20    parties) may expose the Challenging Party to sanctions. Unless the Designating
  21    Party has waived or withdrawn the confidentiality designation, all parties shall
  22    continue to afford the material in question the level of protection to which it is
  23    entitled under the Producing Party’s designation until the Court rules on the
  24    challenge.
  25    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  26          7.1    Basic Principles. A Receiving Party may use Protected Material that is
  27    disclosed or produced by another Party or by a Non-Party in connection with this
  28    Action only for prosecuting, defending or attempting to settle this Action. Such
                                                  -8-
                                        Stipulated Protective Order
                                    Case No..: 8:20-cv-01106-FLA-DFMx
Case 8:20-cv-01106-FLA-DFM Document 29 Filed 04/06/21 Page 9 of 16 Page ID #:1033



    1   Protected Material may be disclosed only to the categories of persons and under the
    2   conditions described in this Order. When the Action has been terminated, a
    3   Receiving Party must comply with the provisions of section 13 below (FINAL
    4   DISPOSITION).
    5         Protected Material must be stored and maintained by a Receiving Party at a
    6   location and in a secure manner that ensures that access is limited to the persons
    7   authorized under this Order.
    8         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
    9   otherwise ordered by the court or permitted in writing by the Designating Party, a
  10    Receiving    Party    may      disclose   any       information   or   item   designated
  11    “CONFIDENTIAL” only to:
  12                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  13    well as employees of said Outside Counsel of Record to whom it is reasonably
  14    necessary to disclose the information for this Action;
  15                 (b) the officers, directors, and employees (including House Counsel) of
  16    the Receiving Party to whom disclosure is reasonably necessary for this Action;
  17                 (c) Experts (as defined in this Order) of the Receiving Party to whom
  18    disclosure is reasonably necessary for this Action and who have signed the
  19    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  20                 (d) the court and its personnel;
  21                 (e) court reporters and their staff;
  22                 (f) professional jury or trial consultants, mock jurors, and Professional
  23    Vendors to whom disclosure is reasonably necessary for this Action and who have
  24    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  25                 (g) the author or recipient of a document containing the information or
  26    a custodian or other person who otherwise possessed or knew the information;
  27                 (h) during their depositions, witnesses, and attorneys for witnesses, in
  28    the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                                                   -9-
                                        Stipulated Protective Order
                                    Case No..: 8:20-cv-01106-FLA-DFMx
Case 8:20-cv-01106-FLA-DFM Document 29 Filed 04/06/21 Page 10 of 16 Page ID #:1034



    1   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
    2   they will not be permitted to keep any confidential information unless they sign the
    3   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
    4   agreed by the Designating Party or ordered by the court. Pages of transcribed
    5   deposition testimony or exhibits to depositions that reveal Protected Material may
    6   be separately bound by the court reporter and may not be disclosed to anyone
    7   except as permitted under this Stipulated Protective Order; and
    8                (i) any mediator or settlement officer, and their supporting personnel,
    9   mutually agreed upon by any of the parties engaged in settlement discussions.
   10   8.    PROTECTED           MATERIAL           SUBPOENAED           OR      ORDERED
   11         PRODUCED IN OTHER LITIGATION
   12         If a Party is served with a subpoena or a court order issued in other litigation
   13   that compels disclosure of any information or items designated in this Action as
   14   “CONFIDENTIAL,” that Party must:
   15         (a) promptly notify in writing the Designating Party. Such notification shall
   16   include a copy of the subpoena or court order;
   17         (b) promptly notify in writing the party who caused the subpoena or order to
   18   issue in the other litigation that some or all of the material covered by the subpoena
   19   or order is subject to this Protective Order. Such notification shall include a copy of
   20   this Stipulated Protective Order; and
   21         (c) cooperate with respect to all reasonable procedures sought to be pursued
   22   by the Designating Party whose Protected Material may be affected.
   23         If the Designating Party timely seeks a protective order, the Party served with
   24   the subpoena or court order shall not produce any information designated in this
   25   action as “CONFIDENTIAL” before a determination by the court from which the
   26   subpoena or order issued, unless the Party has obtained the Designating Party’s
   27   permission. The Designating Party shall bear the burden and expense of seeking
   28   protection in that court of its confidential material and nothing in these provisions
                                                 - 10 -
                                       Stipulated Protective Order
                                   Case No..: 8:20-cv-01106-FLA-DFMx
Case 8:20-cv-01106-FLA-DFM Document 29 Filed 04/06/21 Page 11 of 16 Page ID #:1035



    1   should be construed as authorizing or encouraging a Receiving Party in this Action
    2   to disobey a lawful directive from another court.
    3   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    4         PRODUCED IN THIS LITIGATION
    5         (a) The terms of this Order are applicable to information produced by a Non-
    6   Party in this Action and designated as “CONFIDENTIAL.” Such information
    7   produced by Non-Parties in connection with this litigation is protected by the
    8   remedies and relief provided by this Order. Nothing in these provisions should be
    9   construed as prohibiting a Non-Party from seeking additional protections.
   10         (b) In the event that a Party is required, by a valid discovery request, to
   11   produce a Non-Party’s confidential information in its possession, and the Party is
   12   subject to an agreement with the Non-Party not to produce the Non-Party’s
   13   confidential information, then the Party shall:
   14         (1) promptly notify in writing the Requesting Party and the Non-Party that
   15   some or all of the information requested is subject to a confidentiality agreement
   16   with a Non-Party;
   17         (2) promptly provide the Non-Party with a copy of the Stipulated Protective
   18   Order in this Action, the relevant discovery request(s), and a reasonably specific
   19   description of the information requested; and
   20         (3) make the information requested available for inspection by the Non-
   21   Party, if requested.
   22         (c) If the Non-Party fails to seek a protective order from this court within 14
   23   days of receiving the notice and accompanying information, the Receiving Party
   24   may produce the Non-Party’s confidential information responsive to the discovery
   25   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   26   not produce any information in its possession or control that is subject to the
   27   confidentiality agreement with the Non-Party before a determination by the court.
   28
                                                 - 11 -
                                       Stipulated Protective Order
                                   Case No..: 8:20-cv-01106-FLA-DFMx
Case 8:20-cv-01106-FLA-DFM Document 29 Filed 04/06/21 Page 12 of 16 Page ID #:1036



    1   Absent a court order to the contrary, the Non-Party shall bear the burden and
    2   expense of seeking protection in this court of its Protected Material.
    3   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    4         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    5   Protected Material to any person or in any circumstance not authorized under this
    6   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
    7   writing the Designating Party of the unauthorized disclosures, (b) use its best
    8   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
    9   person or persons to whom unauthorized disclosures were made of all the terms of
   10   this Order, and (d) request such person or persons to execute the “Acknowledgment
   11   and Agreement to Be Bound” that is attached hereto as Exhibit A.
   12   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   13         PROTECTED MATERIAL
   14         When a Producing Party gives notice to Receiving Parties that certain
   15   inadvertently produced material is subject to a claim of privilege or other
   16   protection, the obligations of the Receiving Parties are those set forth in Federal
   17   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
   18   whatever procedure may be established in an e-discovery order that provides for
   19   production without prior privilege review. Pursuant to Federal Rule of Evidence
   20   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
   21   of a communication or information covered by the attorney-client privilege or work
   22   product protection, the parties may incorporate their agreement in the stipulated
   23   protective order submitted to the court.
   24   12.   MISCELLANEOUS
   25         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   26   person to seek its modification by the Court in the future.
   27         12.2 Right to Assert Other Objections. By stipulating to the entry of this
   28   Protective Order, no Party waives any right it otherwise would have to object to
                                                   - 12 -
                                       Stipulated Protective Order
                                   Case No..: 8:20-cv-01106-FLA-DFMx
Case 8:20-cv-01106-FLA-DFM Document 29 Filed 04/06/21 Page 13 of 16 Page ID #:1037



    1   disclosing or producing any information or item on any ground not addressed in
    2   this Stipulated Protective Order. Similarly, no Party waives any right to object on
    3   any ground to use in evidence of any of the material covered by this Protective
    4   Order.
    5         12.3 Filing Protected Material. A Party that seeks to file under seal any
    6   Protected Material must comply with Local Civil Rule 79-5. Protected Material
    7   may only be filed under seal pursuant to a court order authorizing the sealing of the
    8   specific Protected Material at issue. If a Party’s request to file Protected Material
    9   under seal is denied by the court, then the Receiving Party may file the information
   10   in the public record unless otherwise instructed by the court.
   11   13.   FINAL DISPOSITION
   12         After the final disposition of this Action, as defined in paragraph 4, within 60
   13   days of a written request by the Designating Party, each Receiving Party must
   14   return all Protected Material to the Producing Party or destroy such material. As
   15   used in this subdivision, “all Protected Material” includes all copies, abstracts,
   16   compilations, summaries, and any other format reproducing or capturing any of the
   17   Protected Material. Whether the Protected Material is returned or destroyed, the
   18   Receiving Party must submit a written certification to the Producing Party (and, if
   19   not the same person or entity, to the Designating Party) by the 60 day deadline that
   20   (1) identifies (by category, where appropriate) all the Protected Material that was
   21   returned or destroyed and (2) affirms that the Receiving Party has not retained any
   22   copies, abstracts, compilations, summaries or any other format reproducing or
   23   capturing any of the Protected Material. Notwithstanding this provision, Counsel
   24   are entitled to retain an archival copy of all pleadings, motion papers, trial,
   25   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
   26   and trial exhibits, expert reports, attorney work product, and consultant and expert
   27   work product, even if such materials contain Protected Material. Any such archival
   28
                                                 - 13 -
                                       Stipulated Protective Order
                                   Case No..: 8:20-cv-01106-FLA-DFMx
Case 8:20-cv-01106-FLA-DFM Document 29 Filed 04/06/21 Page 14 of 16 Page ID #:1038



    1   copies that contain or constitute Protected Material remain subject to this Protective
    2   Order as set forth in Section 4 (DURATION).
    3         If a Party is required by governmental regulation to maintain a copy of
    4   Protected Material, the Party may maintain the Protected Material for the period so
    5   required, subject to the confidentiality provisions set forth herein. Upon expiration
    6   of the regulatory period, the Party shall return or destroy the Protected Material in
    7   accordance with this Section.
    8         14. VIOLATION
    9         Any violation of this Order may be punished by appropriate measures
   10   including, without limitation, contempt proceedings and/or monetary sanctions.
   11         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   12
   13
   14   DATED: April 1, 2021              CNA COVERAGE LITIGATION GROUP
   15
   16                                     By: /s/ Robert C. Christensen
                                            Robert Christensen
   17                                       Attorneys for Defendants and
                                            Counterclaimants Continental Casualty
   18                                       Company and Valley Forge Insurance
                                            Company
   19
   20
        DATED: April 1, 2021              THE MYERS LAW GROUP
   21
                                          By: /s/ Clifford White
   22                                       Nicholas D. Myers
   23
                                            Clifford L. White
                                            Attorneys for Plaintiffs THEMYERSLG
   24
                                            PC, Tivoli, LLC, Neo-Neon LED USA
                                            Holdings, Ltd., American Lighting, Inc.,
   25
                                            and Peter Jang

   26
   27
   28
                                                 - 14 -
                                       Stipulated Protective Order
                                   Case No..: 8:20-cv-01106-FLA-DFMx
Case 8:20-cv-01106-FLA-DFM Document 29 Filed 04/06/21 Page 15 of 16 Page ID #:1039
Case 8:20-cv-01106-FLA-DFM Document 29 Filed 04/06/21 Page 16 of 16 Page ID #:1040



    1                                        EXHIBIT A
    2         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3         I, _____________________________ [print or type full name], of
    4   _________________ [print or type full address], declare under penalty of perjury
    5   that I have read in its entirety and understand the Stipulated Protective Order that
    6   was issued by the United States District Court for the Central District of California
    7   on [date] in the case of THEMYERSLG PC, v. Continental Casualty Company et
    8   al., U.S.D.C., E.D. of Cal., Case No. 8:20-cv-01106-FLA-DFMx. I agree to comply
    9   with and to be bound by all the terms of this Stipulated Protective Order and I
   10   understand and acknowledge that failure to so comply could expose me to sanctions
   11   and punishment in the nature of contempt. I solemnly promise that I will not
   12   disclose in any manner any information or item that is subject to this Stipulated
   13   Protective Order to any person or entity except in strict compliance with the
   14   provisions of this Order.
   15         I further agree to submit to the jurisdiction of the United States District Court
   16   for the Central District of California for enforcing the terms of this Stipulated
   17   Protective Order, even if such enforcement proceedings occur after termination of
   18   this action. I hereby appoint __________________________ [print or type full
   19   name] of _______________________________________ [print or type full
   20   address and telephone number] as my California agent for service of process in
   21   connection with this action or any proceedings related to enforcement of this
   22   Stipulated Protective Order.
   23         Date: ______________________________________
   24         City and State where sworn and signed:
   25   _________________________________
   26         Printed name: _______________________________
   27         Signature: __________________________________
   28
                                                  - 16 -
                                        Stipulated Protective Order
                                    Case No..: 8:20-cv-01106-FLA-DFMx
